OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                          AUSTIN




 jZomrable W. A. Davis, k'. D.
 Stete Registrar
 *s~Stete    Board of Reoltb
:Au8tln, Texee

Daar Ear:




                                       your letter or A&pet

                                       lea furnlehed me
                                       lowlng,6atRs on4
                                        and ii. 8. 9741




                     888 Bills repeat Beot,lon18, but
                     Bills oarry the amendment found in

                ffect will the paeeage of one Bill have
                    3y omitting Prcatthat Bill the other
     aorndzent h%ll both anerximcntebe oiieotive, or
     dcae the passa@ of onc B5.llwithout rcpeetlny the
     other cmcn&ent nullify it?*
morabla   W. A. Davis, II.D.,Page 8


prOvlsiOlI8 df the OrigiAal, 59 'Per.JUr. Page 147. IA 6llOh
$mtaAoe, the repeal UJ by implloation, aomi~g about frcm
the eubetitution of the enmndatory aot ror ths origlAa1.
oflinarlly, In order to deternIne the queetlon of implied
~peali~ it Is neoeasary, at the outaet,~to disoover ahioh
of two iawt3involved represents the last e~rOBBtOA or the
~eglrlatite Will. In view of the psoullar olroumstanaer
iAtolVS& in the pZwaAt h%6tQIIOe,holever, vfetiad it
meaessary   to determine the question aa to whlah oi' the
~0 laws involoed 18 the last exprsselon of the legialatlvcr
will. Aa we view ths situation, rogardlese of ahioh, if
either aot, map be regardad as the lest axpreeelon of
the legislative will, the oha~ge In the lar msde by the
other aot is not thereby repealed.
          The aoption of H. B. 684, ?Orty-BeVent& Legirrlaturcr;
reada an ioll0wr:
         "An Aot Amending Seation 1.8,of 8. 8. No. 4&
    Chapter 41, Page 116, Aate of the Fortieth Legir-
    hturs, ~irirstoti 8eorio~, a8 amended by 8ootioa
    8 of H. B. so. 614, Chapter a, Page S46, QenWal
    Laws of the Forty-Birth Legislature, to provide
    for ualtorm few to be charged for the lm~~anae             i(,
    of delayed birth and death oa%Mfioatsa by the
    probar- oourt, the olrrk thereof and the state
    regiatrarl and Beolaring an emergenay.”
          The aaption of ?I.B. 974, Borty-seventh Legislal+ru,
read6 a6 r0im6t
         *Aa Aot to Amend Sootion 18, Ohapter U, Aatr
    oi the Fortieth Leglslaturo, First Call Session, aa
    amendetlby Seotion 8 o? H. EL fo. 614, Aots of the
    Regular Se661011of the Forty-sixth Legtislature,to
    provide thet any oltilreno? Texas wishing to file the
    reoord or any birth or death ooourr5.~gineide tiw
    State ot !#3x~3~not previously rsglutered, may
    eubmit .euehrecord to the probate oourt in ti.eaoUJlty
    where suoh birth or death ooourred, and to proviar
    that any oittien of the state of Texas wirhing to
    file the reoord of any birth or death oconrriAg
    outside of the State of Texas not previously rmgia-
    tered may submit euoh reoord to the probate oourt
    In the county where he resides; and deolaring es
    emergeAoy."
~orsbl8   Ws A.   &Via,   IL I).,P-0   S


           930 Con8titutioa a? the State o? Texas requlro8 that
ev8m bill oontaln~but a 8lnglo aubjeot, and that that sub-
j88t ah.811be expressed In a oaptla to the bill.         ihn~tltution,
*iale   9, Seotion 38. A naoe88ary oonsequenoe of the applioa-
tion of thlr aon8titutlona.l provitioa IS that the body o? the
biu mU6t oOXlfOlV6 t0 the 08pticll,8nd that pl’OV$.8iflM    OOn-
tabed  la the body O? the bill whioh amnot      supported by the
0aptlOn are la4??4otlv4.
           *In addition tcith8 8tatukmatoi a purpo88 to 8mend
a #en   law or provislnn, a title a89 8peoiZp th8 natum O?
the mendment, and when it doe8 80 the body o? the aotmust
ocul?orap. A title that . . . Stat48 a purpos4 to make a 04rtd.n
change In the prior law, . . . limit8 the mandatory adtto
th8 making o? ths ohango d88ignatcrdand pmoludes 81~9addl-
tional, oontrarp or dltrerant amntient.    . . . Th8 amandatory
aet 18 void t0 the 8xt8nt th8t it8 pm~l810n8 go bepnd OX-
praer limitation8 o? the 8ooN or thatitle.*     39 mx. Jur.
Pager 103-1011;Lone gtar Ga8 Co. v. Birdwoll (O.&A.) 74 8.1.


          The oaption OS saoh of the bills Under oonaidention
herein 8xpmeees the thought, ol8arl9 and unequlvoeally
that the aot m?srrsd to in the 8aptioa 18 to be ammend& In
a ringlo ap8olried partioular. In H. B. 684, the aaption      .
state8 that the amendment will *pmvldo for uairona ?se8 to
b8 oharg8d ?or the i88uanoo o? delay8d bf,rthand death oer-
tiiioates by the probate oourt, the olerk thereof and the
rtate rcglatrar. . .* In H.B. 974, the oaptlon otat88 that
the amendment wlll.apmvlde that an9 oitleen a? %x88 rlrrhlng
to ille the reoord.-of'*9 birth or death* ooourring lluid8
or outaide of Texas not pr8viou8l9 wgiatered may submit suoh
rroord to the probate oourt-in the oounty where the birth nor
death odournd, or in oa8e birth or death outeldo o? mx88, to
ths pmbate oourt o? the oounty where the person reside8.
          Both o? the88 bill8 repeat th8 seotlon o? the aot
ameaded~ae It read prior to the amendment thereof by either
Of these bille, adding thereto, in eaoh iaetanoe the ohange
amounoad in the caption, but neither o? the bilis under
dlsousslon bring8 roruard the amendment made b9 the other bill.
          In auah olmunmtanoes, the Sallure of sither~bill
to bring ionvard the ansndmnt lnoorporutad by the other
do48 not work an implied repeal Of that 8mendaent for
the oaptlon of eooh bill tied theoe reepeativs biflo to a
&l&e change, and dfd not give aotiae that any other ch6n~~6
*cd&  be effected by the body of the bill. tiAE9qU9Atly    :
my change in the sxl8tlng law rade hy the partioular bill,
other than that stfptbt4d  in the caption, is inaffeative.
                  I~
                               Tours vary truly




              &         ATTORNEY GENERd OF TEXAS